Name: Commission Regulation (EEC) No 3202/84 of 16 November 1984 suspending advance fixing of export refunds for certain cereal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/26 Official Journal of the European Communities 17. 11 . 84 COMMISSION REGULATION (EEC) No 3202/84 of 16 November 1984 suspending advance fixing of export refunds for certain cereal products Whereas the situation as described calls for the tempo ­ rary suspension of the arrangements regarding the advance fixing of refunds for the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular the second subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 makes provision for the suspension of arrangements relating to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such diffi ­ culties are in danger of arising ; Whereas there is a danger that the envisaged change in the method of calculating the refunds for processed products exported in unmanufactured state or in the form of manufactured cereal-based goods will give rise to speculative short-term advance fixing of refunds for quantities considerably greater than those to be expected under more normal conditions ; Article 1 The advance fixing of export refunds for certain products of the cereals sector exported in unmanufac ­ tured form listed in Annex A to Regulation (EEC) No 2727/75 or in the form of goods listed in Annex B to the said Regulation , as also for the cereal meals falling within subheading 1 1 .02 A of the Common Customs Tariff, is hereby suspended from 17 November until 21 November 1984 . Article 2 This Regulation shall enter into force on 17 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1 975, p . 1 . ( 2) OJ No L 107, 19 . 4 . 1984, p . 1 .